DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOHN PAUL SPENCER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-2472

                             [March 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Daniel Arthur Casey, Judge; L.T. Case No. 14-
460CF10A.

  John Paul Spencer, Lowell, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.